Per Curiam.
The sole ground urged for a new trial in these two cases is that the damages are excessive.
The award to William H. Anderson for damages per quod is not questioned.
*929His wife had a verdict of $2,800 for two broken ribs, which healed in due course, and for nervous shock. Without going into further detail, we conclude that this verdict is excessive and should not have been over $2,000. If the plaintiff concerned will consent to a reduction of the verdict to the latter amount the rule will he discharged, otherwise it will he made absolute.
The plaintiff, Boggs, had a verdict of $3,000. His arm was dislocated at the elbow, involving serious injury directly to the ulnar nerve involving material loss of function. It was the left arm, hut was used in typewriting and in driving a car. As he is a business man and travels much the loss of function is important. Taking all this in connection with pain and suffering, &c., we are unable to say that the verdict as to Boggs is excessive; so that in this aspect the rule will be discharged.